Citation Nr: 0211564	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by mild to moderate social and 
occupational impairment from March 3, 1998 and moderate 
social and occupational impairment from December 1, 1998. 


CONCLUSIONS OF LAW

1. Prior to December 1, 1998, the criteria for a higher 
initial rating in excess of 30
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2. The schedular criteria for a 50 percent rating, and not 
higher, effective from
December 1, 1998, for the veteran's service-connected post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO provided the veteran 
with adequate notice as to the evidence needed to 
substantiate his claim and the reason the claim was denied.  
Most recently, the veteran received a copy of the January 
2000 rating decision, the January 2000 Statement of the Case, 
and the December 2001 Supplemental Statement of the Case.  
The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded VA examinations in April 1998 and 
December 1999.  VA outpatient treatment records were 
obtained.   The veteran was afforded the opportunity to 
present testimony before the undersigned Member in June 2002.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board concludes that 
the duty to notify and duty to assist have been satisfied, 
and the Board will proceed with appellate review.

The subjective complaints reported on the April 1998 VA 
psychiatric examination report are consistent with 
symptomatology associated with a 30 percent evaluation.  The 
veteran complained of sleeplessness, nightmares, flashbacks, 
intrusive thoughts of Vietnam triggered by sounds or smells, 
depression, crying episodes, hypervigilance in crowds, 
concentration problems, and memory problems.  The veteran 
also complained of suicidal ideation, but the majority of the 
veteran's complaints are consistent with a 30 percent 
evaluation.   The veteran also related that the printer 
company where he had worked for so many years had been sold, 
but that he expected to go back to work at the same company 
now owned by a different firm.  Thus, despite the veteran's 
PTSD symptoms, the veteran managed to maintain an effective 
work relationship for many years and was capable of 
establishing future employment as the veteran had that 
expectation.  The veteran also expressed some difficulty with 
his marriage, but it was a relationship of many years as 
well.  

The examination results are also consistent with a 30 percent 
evaluation.  The veteran was pleasant, dressed casually, 
maintained good eye contact, and oriented to time, place, and 
person.  The examiner reported the results of a memory test 
but made no indication that the veteran suffered from an 
impairment of short- and long-term memory.  The examiner 
noted that the veteran's proverb interpretations were 
appropriately abstract and that there was no indication of 
any thinking disorder.  Thus, the veteran is not shown to 
have difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The examiner 
further noted that the veteran's affect was mildly 
constricted rather than flattened.  Any disturbance in mood 
is described as mild depression, which is contemplated in a 
30 percent evaluation.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 63.  The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  The examiner 
noted that the score represented mild to moderate difficulty 
with social and occupational functioning.

The veteran underwent another VA psychiatric examination in 
December 1999.  The veteran continued to complain of 
difficulties with his marriage, but he also reported that he 
was still married, that he engaged in some recreational 
activities with his wife, and that he helped her with some 
household activities.  Their son lived with them and the 
veteran reported that he enjoyed engaging in activities with 
his son.  VA treatment records show that the veteran 
regularly receives counseling and attends group therapy; 
therefore, he manages to establish and maintain effective 
relationships with his therapists and group members.  The 
veteran indicated that his former employer of twenty-four 
years tolerated his temper.  Since then, he reported that he 
had had four or five different jobs since his last disability 
examination as he had a difficult time communicating with 
people on the new jobs.  The veteran reported this 
information, but according to VA treatment records dated in 
September 1998 and September 1999, the veteran had been re-
employed by his old printing company and worked there for the 
past year but that business had suddenly gone out of business 
due to financial reasons.  The veteran further indicated that 
he was one of the workers chosen to remain and finish the 
printing work that was left.  Despite difficulties with his 
wife, son, society in general, co-workers or superiors, the 
veteran is not shown to have occupational and social 
impairment due to an inability to establish and maintain 
effective relationships.  Moreover, during the examination, 
the veteran reported that he currently worked 40 hours a week 
for a printing company.

On examination, the examiner noted that the veteran dressed 
casually, appeared tearful at times, and had a saddened and 
constricted affect.  His responses were goal directed.  He 
seemed nervous and had difficulty concentrating.  He was 
fully oriented with no clear deficits in memory, language 
function, or perception.  He was able to interpret and 
abstract proverbs.  He sometimes had suicidal ideation, but 
denied a history of hallucinations or delusions.  The veteran 
reported problems with alcohol.  These examination results 
are similar to those reported on the April 1998 examination 
report with exception to the indication that the veteran 
appeared nervous and had difficulty concentrating.  These 
observations support the veteran's complaints of having 
concentration problems at work; however, the veteran's 
history of employment shows that these symptoms do not render 
the veteran incapable of establishing effective occupational 
relationships.  Again, out of all the employees, the veteran 
was one of the employees the printing company chose to 
retain.  

The veteran submitted a letter dated in August 1999 from 
treating therapist C.T.G. She assigned a GAF score of 37.  
The December 1999 examiner questioned C.T.G.'s score.  The 
examiner then noted that the veteran's prior psychiatrist, 
Dr. Y., assigned GAF scores between 65 and 70 during 1998, 
but on December 1, 1998, the rating was decreased to 50 as 
the veteran showed depression over the death of his father 
and the upcoming holidays.  From January to March of 1999, 
Dr. Y. continued to give the veteran a rating of 50 to 55 and 
after the change in psychiatrists, there was no further entry 
of a GAF score.  In light of the examiner's comments, it does 
appear that the GAF score assigned by C.T.G. is 
disproportionate to other GAF scores consistently noted in VA 
treatment records.  The December 1999 examiner further 
indicates that while the veteran has trouble maintaining a 
job, all of his jobs except one are situations where he left 
on his own and is never fired.  He notes that the veteran 
seems to be suffering some depressive disorder due to loss of 
a job of twenty-four years, the loss of his father, the loss 
of a dog, the loss of a close friend, and the threat of a 
loss of a marriage of approximately twenty years.  The 
examiner then opines that the veteran's depressive disorder 
seems to be secondary not just to his PTSD, but a greater 
degree due to the grief of all these losses.  The examiner 
opines that the veteran's impairment from PTSD, therefore, 
seems to be moderate, whereas his impairment due to his 
depression and grief is more serious.  The examiner assigned 
a GAF score of 55 due to PTSD and an overall GAF score of 50.   
The Board notes that the examiner attributed the decreased 
GAF score assigned by Dr. Y. as due to the recent losses 
experienced by the veteran, yet the examiner assigned a 
similar lower score for the veteran's impairment due to PTSD.  
The examiner did not assign a previous GAF score between 65 
and 70; therefore, it must be the examiner's opinion that the 
veteran's overall PTSD symptoms are indeed moderate.  The 
Board resolves all doubt in the veteran's favor as to whether 
the increase in severity of the veteran's symptoms is solely 
due to his PTSD and finds that the veteran's PTSD more 
closely approximates the criteria for a 50 percent rating 
under Diagnostic Code 9411, effective from December 1, 1998.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  

The veteran is not entitled to an evaluation in excess of 50 
percent for the reasons stated above.  In addition, none of 
the subjective complaints and examination findings, other 
than suicidal ideation, is productive of symptomatology 
associated with an evaluation in excess of 50 percent.  Most 
recently, the veteran for the first time, complained that he 
suffered from hallucinations, attempted suicide, suffered 
from panic attacks three or four times a week, and was picked 
up twice for domestic disturbances, according to hearing 
testimony.  There is no evidence documenting these sudden 
changes in symptoms and behavior.  In June 2002, the veteran 
testified that he was not employed.  Given the veteran's work 
history and recent move from Colorado to Arizona in May 2002, 
the record does not definitively show that the veteran's 
current unemployment is due to the veteran's PTSD.

Accordingly, the Board finds that staged ratings are in 
order.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran's overall disability picture more closely 
approximates the criteria for a 30 percent rating from March 
3, 1998 and more closely approximates the criteria for a 50 
percent rating from December 1, 1998 under Diagnostic Code 
9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Finally, the Board notes that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
does not show that the veteran's PTSD has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  


ORDER

A higher initial rating in excess of 30 percent for service-
connected post-traumatic stress disorder, prior to December 
1, 1998, is denied.   

A 50 percent rating, effective from December 1, 1998, for 
post-traumatic stress disorder is granted, subject to the law 
and regulations controlling the award of monetary benefits.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

